Citation Nr: 1602145	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-operative residuals of left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1998 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On his April 2009 substantive appeal, the Veteran requested a Board Central Office hearing.  That hearing was scheduled for April 2013.  The Veteran submitted a statement in April 2013 withdrawing his request for a hearing.

In June 2013, the Board issued a decision denying, in pertinent part, the Veteran's claim for an initial rating in excess of 10 percent for the service-connected left ankle disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued an order remanding the matter to the Board for action in accordance with a joint motion of the parties.  The Board remanded the issue for additional development in August 2014 and May 2015.  In light of Stegall v. West, 11 Vet. App. 268 (1998), the Board is again remanding the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On VA examination in January 2015, the examiner stated that the Veteran has less movement than normal in the left ankle "due to ankylosis, adhesions, etc."  Later in the report, however, the examiner noted that there was "no ankylosis" in the left ankle.  Thus, the examiner made a finding without explanation and which is not consistent with other findings within the report.  The Board remanded the matter in June 2015 to clarify the statement about ankylosis and to obtain additional medical findings regarding the degree of functional loss, if any.  Unfortunately, upon re-examination in August 2015, the same VA examiner issued the same conflicting statements regarding ankylosis without further clarification.  In particular, in Section 3 of the report in the part describing whether there were any "additional contributing factors of disability," the report states "less movement than normal due to ankylosis, adhesions, etc."  In Section 5 of the report, however, entitled "Ankylosis," a box is checked indicating "no ankylosis."

As such, the same deficiency that was noted in the January 2015 examination report appears to be carried over to the August 2015 examination report.  While it appears to be a typographic error, the Board is precluded by law by making medical findings in the first instance.  Thus, the matter must be remanded for clarification.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to examiner who conducted the August 2015 examination.  

The examiner should review the examination report and respond to the following:  

a.  Does the left ankle disability result in ankylosis?  Why do you say so?

b.  Did the prior findings describing "less movement than normal due to ankylosis, adhesions, etc." constitute typographic errors?  Why do you say so?

If the examiner is unable to respond, or otherwise unavailable, schedule the Veteran for a new examination.  

2.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




